Exhibit 10.8
 
TERMINATION OF DISTRIBUTORSHIP AGREEMENT AND RELEASE


This Termination of Distributor Agreement and Release is made and entered into
this first day of December, 2015 by and between SMSA Ballinger Acquisition Corp.
(“Ballinger”) and Snotarator LLC, (“Snotarator”).


Recitals


On August 1, 2013 Ballinger and Snotarator entered in a Distributor Agreement
(“Distributor Agreement”) granting to Ballinger rights to sell certain products
of Snotarator in South America.


On May 15, 2015 Ballinger and Snotarator executed an Extension of Termination
Date (“Extension Agreement”) which extended the termination date of the
Distributor Agreement from May 15, 2015 to May 15, 2017.


The parties now desire to terminate the Distributor and Extension Agreements
with no further obligations or liabilities to either party under such
Agreements.


Therefore the parties agree as follows:


1.  
In accordance with Section 6.02(c) of the Distributor Agreement Ballinger and
Snotarator each agree to terminate the Distributor and Extension Agreements with
no further rights, liabilities or obligations of each party to the other party
under such Agreements.



2.  
In consideration of the mutual promises and covenants herein, the receipt of
which is hereby acknowledged by both parties, each party hereby releases,
acquits and forever discharges the other party of and from all manner of
action(s), cause(s) of action, suits, debts, sums of money, accounts, contracts,
agreements, damages, judgments, claims and demands whatsoever, in law or in
equity, which either party ever had, now has, or may have against the other
party, by reason of any matter, cause or thing whatsoever, from the beginning of
time to the date of this Agreement.



 
This Agreement is effective as of the date and year of this Agreement as
indicated in the preamble paragraph above.
 
The parties have caused this Agreement to be executed by their respective duly
authorized officers as of the date and year indicated above.
 
Snotarator, LLC


By      /s/ Orsolya
Peresztegi                                                                           
   Orsolya Peresztegi
Title:  President and Manager




SMSA Ballinger Acquisition Corp.




By      /s/ Orsolya
Peresztegi                                                                           
Orsolya Peresztegi
Title:  President
 